Case 2:21-cv-00376-JXN-JBC Document6 Filed 07/21/21 Page 1 of 5 PagelD: 122

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

AVERY H. PEPPER and ARIEL R. POSH,
Civil Action No. 2:21-00376 (JXN) (JBC)
Plaintiffs,
V. : OPINION
RONALD N. LEVY,

Defendant.

 

NEALS, District Judge:

This matter comes before the Court on Plaintiffs Avery H. Pepper and Ariel R. Posh
(collectively, “Plaintiffs’) unopposed Motion to Transfer this case to the United States District
Court for the Southern District of New York. [ECF No. 4]. For the following reasons, Plaintiffs’
Motion is GRANTED. The Court wiil transfer this case to the United States District Court for the
Southern District of New York pursuant to 28 U.S.C, § 1404(a).

1 FACTUAL BACKGROUND

This matter stems from alleged injuries suffered by Plaintiffs following a motor vehicle
incident in Puerto Rico on January 10,2019, On January 8, 2021, Plaintiffs initiated this action in
the District of New Jersey alleging that Plaintiffs were struck by Defendant Ronald N. Levy
(“Defendant”) while “lawfully walking and crossing Avenue Isla Verde in front of the Hotel San

34

Juan as pedestrians.” Complaint | 19, ECF No. 1. Plaintiffs allege seven causes of action, all

seemingly based on Defendant’s negligent operation of a motor vehicle in Puerto Rico, Plaintiffs
Case 2:21-cv-00376-JXN-JBC Document6 Filed 07/21/21 Page 2 of 5 PagelD: 123

further allege that Defendant is a resident of New Jersey and venue is proper in this judicial district
under 28 U.S.C, §1391(b)(1) because Defendant resides in New Jersey. Compl. J] 7, 10.

Plaintiffs have moved to transfer this action to the Southern District of New York, arguing
that the Southern District of New York would be far more convenient for the Defendant, who
Plaintiffs learned is a resident of New York after filing their Complaint. See Motion to Transfer,
ECF No. 4. Although Plaintiffs’ motion was filed nearly three months ago on April 21, 2021,
Defendant has not filed an opposition to Plaintiffs’ Motion.

IL. LEGAL STANDARD

The decision whether to transfer an action pursuant to § 1404{a) rests in the Court’s
discretion and is reviewed for abuse of discretion. Gates v. Quaker Oats Co., No. 1:16-cv-01944
(NLH) (JS), 2016 WL 4154675, at *2 (D.NJ. Aug. 3, 2016) (citing Lony v. A. DuPont de
Nemours & Co., 886 F.2d 628, 631-32 (3d Cir, 1989)), The party seeking transfer of venue bears
the burden of establishing that transfer is warranted and must submit an “adequate data of record”
to facilitate the Court’s analysis. Ricoh Co. v. Honeywell, Inc., 817 F. Supp. 473, 480 (D.N.J.
1993). Before transferring venue, the Court must articulate specific reasons for its decision, Lacey
vy. Cessna Aircraft Co. , 862 F.2d 38, 44 (3d Cir. 1988); Ricoh, 817 F. Supp. at 480.

Courts presented with § 1404(a) motions must take into account a wide range of public and
private interests when determining if a transfer to a new venue is appropriate. The Third Circuit
has identified the following private factors as being significant to the § 1404(a) analysis:

plaintiffs forum preference as manifested in the original choice; the defendant’s

preference; whether the claim arose elsewhere; the convenience of the parties as
indicated by their relative physical and financial condition; the convenience of the
witnesses——but only to the extent that the witnesses may actually be unavailable for

trial in one of the fora; and the location of books and records (similarly limited to
the extent that the files could not be produced in the alternative forum),

2
Case 2:21-cv-00376-JXN-JBC Document6 Filed 07/21/21 Page 3 of 5 PagelD: 124

Jumara vy, State Farm Ins. Co, , 55 F.3d 873, 879 3d Cir. 1995) (citations omitted), Among
the public factors that courts consider are the following:

the enforceability of the judgment; practical considerations that could make the trial

easy, expeditious, or inexpensive; the relative administrative difficulty in the two

fora resulting from court congestion; the local interest in deciding local

controversies at home; the public policies of the fora; and the familiarity of the trial

judge with the applicable state law in diversity cases,

id. at 879-80 (citations omitted),

The movant bears “the burden of persuasion on a motion to transfer.” Ricoh, 817 F. Supp.
at 480 (citations omitted). The movant must demonstrate that “the proposed alternate forum is not
only adequate but also more convenient than the present forum,” Jd.

Til. DISCUSSION

The Court finds that the public and private factors weigh in favor of transferring this case
to the United States District Court for the Southern District of New York. As an initial matter, the
Court is satisfied that the action “might have been brought” there. 28 U.S.C. § 1404(a). Defendant
has not opposed Plaintiffs’ Motion, and according to Plaintiffs, Defendant is a resident of
Manhattan, New York, within the Southern District of New York. See Eviner v. Eng, No, 2:12-
ev-02245 (KM), 2013 WL 6450284, at *4 (D.N.J. Dec. 6, 2013) (finding venue proper under 28
U.S.C, § 1391 in the district where the defendants resided).

The Court also finds that Plaintiffs have met their burden of establishing that the Southern
District of New York is the more convenient forum, The public and private factors weigh in favor

of transfer, and therefore the Court, exercising its broad discretion under § 1404, finds that transfer

is appropriate,
Case 2:21-cv-00376-JXN-JBC Document6 Filed 07/21/21 Page 4 of 5 PagelD: 125

A. The Private Factors

The private factors weigh in favor of transfer. Although Plaintiffs’ initial preference was
to litigate this matter in this district, Plaintiffs now prefer to litigate in the Southern District of New
York which they argue is more convenient for Defendant. Because Defendant has not opposed
this motion, the Court cannot consider Defendant's preference. Thus, Plaintiffs’ preference weighs
in favor of transfer,

The convenience of the witnesses also favors transfer. This matter involves a motor vehicle
incident that occurred in Puerto Rico. It is apparent from the pleadings and Plaintiffs’ moving
papers that the witnesses in this matter are the parties in the current lawsuit — the alleged driver,
Defendant Ronald Levy, and the alleged victims or pedestrians, Plaintiffs Avery Pepper and Ariel
Posh. Plaintiffs are residents of Pennsylvania, see Compl. § 3, and Defendant is alleged to reside
in New York, within the Southern District of New York. Thus, physical convenience of the parties
weighs in favor of transfer. Because Defendant did not oppose Plaintiffs’ Motion, the Court cannot
opine on any potential financial difficulty Defendant might have traveling to New York. As such,
the Court finds that the financial convenience of the parties does not weigh heavily in favor of
either party.

Finally, the location of the books and records do not weigh in favor of or against
transferring the case. As stated above, the facts that give rise to this litigation stems from a motor
vehicle incident that occurred almost two years ago in Puerto Rico. The police report and any
records relating to the incident and subsequent investigation are located in Puerto Rico. Nothing
in the record suggests that these files could not be produced in this district or the Southern District

of New York, Accordingly, this factor does not weigh in favor of or against transferring the case.
Case 2:21-cv-00376-JXN-JBC Document6 Filed 07/21/21 Page 5 of 5 PagelD: 126

B. The Public Factors

The public factors also support transferring this case. First, neither party disputes that a
judgment would be equally enforceable in New Jersey and New York, and therefore, this factor
does not weigh heavily in favor of or against transferring the case.

Second, should this litigation go to trial, it will be substantially easier for Defendant to
litigate this action in New York within the district where he allegedly resides. Although the
courthouses in the District of New Jersey and the Southern District of New York are only less than
fifteen miles apart, it would be more convenient for the 90-year-old Defendant to attend court
proceedings in the district where he resides. Because Defendant has not opposed this motion, the
Court cannot opine on any difficulties or hardship Defendant may have commuting to this district
or the Southern District of New York for any court proceedings. Thus, this factor weighs in favor
of transfer.

Because the actions giving rise to Plaintiffs’ claims took place in Puerto Rico, the
remaining considerations are not applicable. In light of the applicable public factors, this Court
finds that these factors weigh in favor of a transfer,

IV. CONCLUSION

For the reasons discussed above, Plaintiffs’ Motion to Transfer Venue pursuant to §
1404(a) is GRANTED. This matter will be transferred to the United States District Court for the

Southern District of New York. An Appropriate order will follow.

DATED: July 21, 2021 ulien}X. Ndals
wed States District Judge

    

 
